Citation Nr: 1140795	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript has been made of that hearing and it has been associated with the claims file.  

This appeal was previously remanded by the Board in July 2010, and again in August 2011.  It has now been returned to the Board for adjudication.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's rheumatic heart disease is characterized by a METs level of at least 8, and an ejection fraction in excess of 50 percent.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for rheumatic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7000-18 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2007, August 2010 and August 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the July 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA also attempted to obtain pertinent medical records from the Social Security Administration, but was notified in December 2007 that such records had been destroyed.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in August 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In May 2010, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted additional documents directly to the Board in October 2011, without a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence.  Generally, the submission of new evidence directly to the Board without a waiver of consideration by the AOJ warrants a remand for such consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  On review of the documents received by the Board, however, it is found that these statements consist of the Veteran's own contentions, along with copies of medical records already received and considered by the AOJ; under such circumstances, remand for AOJ consideration is not required, and would only needlessly delay the appellant's claim.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 30 percent for rheumatic heart disease.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran has been granted a 30 percent disability rating under Diagnostic Code (DC) 7000-7018 for his rheumatic heart disease.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

DC 7000, for valvular heart disease, to include rheumatic heart disease, provides a 100 percent rating during any period of active infection with valvular heart disease, and for three months following the cessation of therapy for the same.  Thereafter, a 30 percent evaluation will be assigned where a workload of greater than 5 metabolic equivalent units (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is warranted for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.  

DC 7018, for implantation of a cardiac pacemaker, grants a minimum 10 percent evaluation where a pacemaker is required.  Otherwise, any related cardiovascular disability is rated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block (DC 7015).  These DCs in turn use the same schedular criteria as DC 7000.  

During the pendency of this appeal, the Veteran has asserted that his other cardiovascular disabilities, including coronary artery disease and hypertension, are related to or result from his service-connected rheumatic heart disease.  Within a June 1983 rating decision, service connection was denied for coronary artery disease, and within a July 2009 rating decision, service connection was denied for hypertension.  The Veteran did not initiate an appeal of either determination.  Thus, service connection has not been awarded for these disabilities.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non-service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the extent possible as indicated by the medical evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected rheumatic heart disease in adjudicating this appeal.  

Upon receipt of the Veteran's claim, he was afforded a July 2007 VA cardiovascular examination.  The Veteran reported various issues related to his pacemaker, including soreness and a feeling it "moves around" on him.  Other symptoms included fatigue, dizziness, weakness, dyspnea on exertion, and insomnia.  On review of the Veteran's medical history, the examiner, a VA physician, Dr. S., noted that the Veteran had not had a myocardial infarction, nor required angioplasty or other cardiac surgery, with the exception of implantation of his pacemaker.  The Veteran was able to walk 1-2 blocks, carry groceries, and perform other light to moderate household chores.  A METs level of 8 was estimated by the examiner.  He was noted to take daily medication for hypertension.  On physical evaluation, the Veteran's pacemaker was observed in the left upper quadrant chest well, without edema, swelling, drainage, inflammation, or more than mild tenderness to palpation.  No cardiomegaly or congestive heart failure was observed, and heart sounds and rate were normal.  An EKG indicated a normal ejection fraction of 60 percent.  The final impression was of a history of rheumatic heart disease, without "much persuasive evidence of clinically significant rheumatic heart disease" at present.  Therefore, in the examiner's opinion, it was "doubtful that any of his various symptoms are caused by or a result of rheumatic heart disease."  

In a June 2008 written statement, S.H.N., M.D., stated that he had diagnosed sick sinus syndrome, and the Veteran had had a permanent pacemaker implanted.  

Another VA examination was afforded the Veteran in June 2009.  The examination was conducted by a VA physician, Dr. W.  Dr. W. noted a history of hypertension, but no myocardial infarction or congestive heart failure.  The Veteran also had a 60 pack-year ongoing history of smoking.  Reported symptoms included fatigue, dyspnea, and occasional dizziness.  A current estimated METs level of 3 was given by the examiner.  His heart size was normal on X-ray, and his ejection fraction was greater than 50 percent.  An echocardiogram indicated the left ventricle was normal in size, with normal systolic function.  

At his May 2010 personal hearing, the Veteran stated that his service-connected rheumatic heart disease resulted in dizziness, shortness of breath, insomnia, and weakness.  In May 2011, the Veteran submitted an excerpt from a medical treatise regarding possible functional impairment resulting from rheumatic heart disease.  

The Veteran's claims file was returned to Dr. W. in November 2010, and the Veteran was also examined at that time.  The Veteran's reported symptoms, as discussed above, were noted by the examiner.  Heart size was within normal limits, as confirmed by an echocardiogram.  Dr. W. stated that although the Veteran had a current METs level of 3, this was not due to his rheumatic heart disease, which did not result in any functional impairment in and of itself.  No other cardiovascular disability was attributed to the Veteran's rheumatic heart disease.  

The Veteran has also received VA and private medical treatment for various cardiovascular disabilities during the pendency of this appeal.  He has consistently reported shortness of breath, dizziness, vertigo, and exertional fatigue and weakness.  He has also stated his pacemaker causes him pain and discomfort.  An echocardiogram was performed at a VA facility in December 2005 by a VA physician and cardiologist.  The study indicated normal left ventricular systolic function, with an ejection fraction estimated at 55 to 60 percent.  Wall thickness was within normal limits, and the left ventricle was not dilated.  No evidence of rheumatic heart disease was observed.  In a February 2011 clinical notation, a VA staff physician, Dr. F., reviewed various records submitted by the Veteran and noted mild cardiomegaly.  Atherosclerotic calcifications were also observed in the coronary vessels.  Additionally, the Veteran was noted to use a permanent pacemaker.  Based on his review of the record, Dr. F. stated it was at least as likely as not that these findings were related to the Veteran's rheumatic heart disease, and should be considered as part of any evaluation of the same.  

Most recently, pursuant to the Board's August 2011 remand order, the claim was returned to Dr. W. in August 2011 for an addendum to her November 2010 examination report.  Dr. W. reviewed the claims file with a cardiologist, and found no evidence of aggravation of any nonservice-connected cardiovascular disability by the Veteran's service-connected rheumatic heart disease.  Based on the Veteran's rheumatic heart disease alone, Dr. W. found no limitation in the Veteran's METs level, which would be in excess of 10 METs.  The Veteran would also have no functional limitation due to his service-connected rheumatic heart disease alone.  The examiner specifically addressed the February 2011 notation from Dr. F., stating that the medical literature did not suggest a link between sick sinus syndrome and the Veteran's prior rheumatic heart disease.  Dr. W. stated sick sinus syndrome was a conduction problem requiring a pacemaker, whereas rheumatic heart disease was a valvular problem.  Additionally, hypertension was also unrelated to rheumatic heart disease, according to the medical literature, as it was neither caused nor aggravated by rheumatic heart disease.  Finally, Dr. W. addressed the prior diagnosis of cardiomegaly, finding such a diagnosis was not warranted based on X-ray alone.  An echocardiogram study was the "gold standard" for a diagnosis of cardiomegaly, and such a study in September 2010 was negative for cardiomegaly or left ventricle inflammation.  The Veteran's atherosclerotic calcification of the coronary vessels was also to be expected in a patient of the Veteran's advanced age.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for rheumatic heart disease.  According to the competent evidence of record, the Veteran's rheumatic heart disease, in and of itself, does not result in one or more episodes of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Although a METs level of 3 was given by a VA examiner in June 2009, this same examiner, Dr. W., stated in November 2010 that this METs level was not attributable to the Veteran's rheumatic heart disease.  His rheumatic heart disease, in and of itself, did not result in any functional impairment.  In August 2011, Dr. W. stated the Veteran's rheumatic heart disease alone would result in a METs level of 10 or higher.  On VA examination in July 2007, a METs level of 8 was estimated by another VA examiner.  Based on the above, therefore, the Veteran's METs level due to his rheumatic heart disease alone, is between 8-10, and his ejection fraction is in excess of 50 percent.  Neither finding supports a disability rating of 60 percent, the next higher schedular rating under DC 7000, or any other pertinent criteria for rheumatic heart disease.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of 30 percent during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

In denying an increased rating, the Board is mindful of the Veteran's contentions that his current cardiovascular disabilities, to include sick sinus syndrome, hypertension, and arteriosclerotic heart disease, are related to his service-connected rheumatic heart disease, and that his resulting impairment should be considered one and the same.  The Board also observes, however, that service connection has been denied for coronary artery disease in June 1983, and for hypertension in July 2009, and neither rating decision was appealed by the Veteran.  

The Veteran points to the aforementioned February 2011 clinical notation from Dr. F., in which the Veteran was diagnosed as having mild cardiomegaly and atherosclerotic calcifications in the coronary vessels.  Additionally, the Veteran was noted to use a permanent pacemaker.  Dr. F. stated it was at least as likely as not that these findings were related to the Veteran's rheumatic heart disease, and should be considered as part of any evaluation of the same.  In contrast, the various statements and assessments from Dr. W. and July 2007 VA examiner suggest any current cardiovascular impairment is generally unrelated to the Veteran's rheumatic heart disease.  Each opinion will be considered in turn.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering the various medical opinions regarding the degree of impairment attributable to the Veteran's rheumatic heart disease, the Board finds the opinion of Dr. W. to be more probative.  The Board observes that rheumatic heart disease was first diagnosed in 1946, but the Veteran did not have a pacemaker installed until 2006, 60 years later.  In attributing the totality of the Veteran's current cardiovascular impairment to his service-connected rheumatic heart disease, Dr. F. did not specifically account for other known factors, including the Veteran's age, his extensive tobacco use, and the length of time between onset of his rheumatic heart disease and his subsequent development of his other cardiovascular disabilities, including hypertension and arteriosclerotic heart disease.  In contrast, Dr. W. discussed the affects of such factors and sought consultation with cardiology specialists in forming her opinion.  Thus, the Board finds Dr. W.'s opinion more probative, and must conclude, based on the record, that the Veteran's current impairment attributable to his rheumatic heart disease is as cited above.  Additionally, the VA examiner, also a physician, who examined the Veteran in July 2007, found minimal evidence of current impairment attributable to the Veteran's rheumatic heart disease.  

Regarding the medical article excerpt submitted by the Veteran, medical article or treatise evidence can provide important support when combined with an opinion of a medical professional.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with a doctor's statements was "adequate to meet the threshold test of plausibility"); Wallin v. West, 11 Vet. App. 509 (1998).  In and of itself, however, the generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  The Board finds that the medical information referenced by the appellant only provides generic information regarding the possible effects of rheumatic heart disease and is not specific to the Veteran's case.  For example, it does not reflect any other risk factors for cardiovascular disability which may be present in the Veteran's case, such as extensive tobacco use.  Therefore, the Board finds that this evidence is of little to no probative value, especially as compared to the recent VA medical examinations.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is retired, and has not required extensive or repeated hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability, in and of itself, is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 30 percent for the Veteran's service-connected rheumatic heart disease.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 30 percent for rheumatic heart disease is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


